IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROMEO WARD,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1526

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 11, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Romeo Ward, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Because the trial court has ruled on the pleading pending below, the petition for

writ of mandamus is dismissed as moot. See Ward v. State, 770 So. 2d 206 (Fla. 1st

DCA 2000) (dismissing a petition for writ of mandamus as moot where the trial court

had ruled on the pleading pending below).

ROBERTS, KELSEY, and JAY, JJ., CONCUR.